Citation Nr: 0530842	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss, including entitlement to a rating 
higher than 10 percent as of November 7, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable rating thereto.  The Board first considered 
this portion of the appeal in September 2003, and remanded 
the claim for additional development.  In a March 2005 rating 
decision, the RO increased the rating for bilateral hearing 
loss to 10 percent and assigned an effective date of November 
7, 2001, to that grant.  The veteran continues his appeal for 
both a compensable initial rating and a rating higher than 10 
percent as of November 7, 2001, as maximum benefit was not 
granted by the RO.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

This matter is also before the Board on appeal from a March 
2003 rating decision of the RO, which denied entitlement to 
service connection for headaches.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Headaches did not begin during service and have not been 
medically linked to an event or injury during service.

3.  As of December 2000, the veteran's hearing loss in the 
right ear meets criteria for a numeric designation of III, 
and his hearing loss in the left ear meets criteria for a 
numeric designation of VI.



CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Criteria for a 10 percent rating for bilateral hearing 
loss were met as of December 20, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

3.  Criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001, February 2004, and May 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claim for entitlement to service connection 
for bilateral hearing loss in January 2001, prior to the 
April 2001 AOJ decision here on appeal, in keeping with 
Pelegrini.  The Board also points out that although VA does 
not have an obligation to provide additional notice of the 
information and evidence necessary to substantiate issues 
raised in a notice of disagreement if original notice was 
given, such as here, as per VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003), additional notice was 
given to the veteran of his rights and responsibilities under 
the VCAA with respect to his claim of entitlement to a higher 
initial rating in the May 2004 notice letter.   

The notice with respect to the claim of entitlement to 
service connection for headaches was not sent prior to the 
AOJ decision on appeal.  The Court in Pelegrini, however, 
stated that it was not requiring the voiding or nullification 
of any AOJ action or decision, only finding that appellants 
are entitled to VCAA-content-complying notice.  Thus, the 
timing of the notice in this matter does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before a hearing officer at the 
RO and/or before the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA in March 2005 that he had no additional evidence 
to substantiate his claims.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Service Connection

The veteran contends that his currently diagnosed recurrent 
headaches began during service notwithstanding the fact that 
he did not receive treatment specifically for them.  He 
asserts that he had a head injury during service for which he 
did not seek treatment and that as a consequence of that 
injury, he has a chronic headache problem.  The veteran 
adamantly avers that the two instances of complaints for 
headaches during service were not for flu symptoms, but that 
the headaches caused all other symptoms that were interpreted 
to be the flu.

Service medical records include two complaints of headaches, 
one in January 1967, when the veteran was determined to have 
bronchitis, and one in July 1967, when the veteran was 
determined to have an upper respiratory infection.  These 
records also show treatment for injuries on a number of 
occasions with no complaints of headaches associated with 
injury.  Upon discharge examination in September 1968, the 
veteran made no complaints of headaches and was not found to 
have any type of disorder with associated headaches.

A request for treatment was submitted to VA in September 
1970, with the notation of "bad headaches."  A rating 
decision rendered that same month denied hospital treatment 
for headaches.  There are no other records associated with 
the claims folder reflecting the reason for the requested 
treatment and/or whether the veteran obtained treatment 
elsewhere.

Post-service treatment records show that the veteran 
presented for treatment with a private physician in December 
1978, after having been hit in the face with a sledgehammer.  
Although he now disputes that he experienced such an injury, 
and described being hit in the face with a door and only 
busting his lip, treatment records show that he was treated 
for approximately twenty days for considerable face and head 
pain, severe bruising of the upper lip, bruising under the 
left eye, lacerations of the gums, a painful cheek, and a 
crooked nasal septum in addition to generalized headaches.  
Since that time, the veteran has been treated periodically 
for headaches and, more recently, he has been prescribed 
medication on a regular basis for possible migraines.  In 
March 1983, lab tests were determined to be normal and it was 
determined that he had either tension headaches or migraines.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Given the evidence as outlined above, the Board finds that 
the veteran's headaches did not begin during service and are 
not medically linked to his period of service.  Although he 
contends that the headaches began as a result of an 
unreported in-service injury, his service medical records 
clearly show that he was treated for injuries on numerous 
occasions and did not complain of headaches at the time of 
treatment or at the time of discharge examination.  It is 
certainly probative that the veteran sought treatment for 
headaches in September 1970, two years after his discharge 
from service, but he did not submit any evidence at that time 
that would support a finding that the headaches began during 
service or as a consequence thereof.  Thus, because there is 
no medical evidence to show a continuity of symptomatology 
since discharge from service and there is no medical evidence 
linking the currently diagnosed headache disorder to an event 
or injury during service, service connection for headaches 
must be denied.

Increased Rating

The veteran contends that his bilateral hearing loss is more 
severe than rated, particularly before the assignment of a 10 
percent rating effective November 7, 2001.  He specifically 
points out that his word recognition scores were much lower 
percentages when tested by a private audiologist in December 
2000, as opposed to test results obtained from audiologists 
contracted by VA to test the veteran.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out criteria for 
evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 and there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  

Private audiologic testing dated in December 2000, submitted 
by the veteran, shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
30
40
30
LEFT
70
55
50
60
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 60 percent in the left ear.

VA-contracted testing performed in April 2001, showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40
45
40
LEFT
65
50
50
50
70

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.

The same VA-contracted audiologist tested the veteran in 
November 2001, and specifically reported that there was only 
minimal worsening in the left ear since the April testing as 
a change of 5 decibels was considered insignificant from a 
practical standpoint.  The November results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
45
45
45
LEFT
70
60
55
55
75

Speech audiometry again revealed speech recognition ability 
of 90 percent bilaterally.

This audiologist again tested the veteran in May 2004, and 
commented that the changes were insignificant when compared 
to the 2001 test results.  The May 2004 test results were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
50
50
55
LEFT
75
60
60
60
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

It is important to point out at this juncture that although 
the Board is bound by the strict regulations surrounding the 
rating of hearing loss, the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Thus, when considering all of the evidence of record and 
resolving all reasonable doubt in favor of the veteran, even 
though the private audiology report dated in December 2000 is 
completely inconsistent with the three other audiologic 
reports, it will be used to rate the veteran as of the date 
of submission of his claim, December 20, 2000.  Based on the 
results of the December 2000 report, a numeric designation of 
III is assigned for the veteran's right ear hearing loss and 
a numeric designation of VI is assigned for his left ear 
hearing loss using Table VI.  When these designations are 
matched against Table VII, a 10 percent rating is assigned as 
of December 2000.

A review of all test results shows that even though the 
reports from November 2001 and May 2004 show exceptional 
patterns of hearing impairment as per 38 C.F.R. § 4.86(a), 
higher designations than those assigned using the December 
2000 results are not for assignment.  Consequently, there is 
no evidence to support assignment of a rating higher than 10 
percent for either an initial rating or anytime thereafter.  
As such, entitlement to an initial rating of 10 percent, but 
no higher, is granted and there is no evidence to support the 
assignment of staged ratings.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in identifying 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for his hearing 
loss and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
and a rating higher than 10 percent is denied.




ORDER

Service connection for headaches is denied.

A rating of 10 percent, but no higher, is granted as of 
December 20, 2000, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


